 



Exhibit 10.1

 

 



AMENDED SEVERANCE COMPENSATION AGREEMENT

 

This Amended Severance Compensation Agreement (this “Agreement”) is made and
entered into as of November 19, 2015 (the “Effective Date”) by and between Eric
Alexander (the “Employee”) and Pershing Gold Corporation, a Nevada corporation
(the “Company”), collectively the (“Parties”).

 

RECITALS

 

WHEREAS, Employee is the Vice President Finance and Controller of the Company.

 

WHEREAS, Employee’s existing Severance Compensation Agreement dated November 21,
2012 expires as of November 21, 2015.

 

WHEREAS, the Parties wish to extend Employee’s agreement through December 31,
2016.

 

WHEREAS, the Parties agree that this Amended Severance Agreement replaces that
agreement between the parties dated November 21, 2012.

 

Therefore the Parties agree as follows:

 

WHEREAS, the Company believes that appropriate steps should be taken to assure
the Company and its affiliates of Employee’s continued employment and attention
and dedication to duty, and to ensure the availability of Employee’s continued
service, notwithstanding the possibility, threat or occurrence of a change in
control.

 

WHEREAS, it is consistent with the Company’s employment practices and policies
and in the best interests of the Company and its shareholders to treat fairly
its executive employees whose employment terminates without cause (either before
or after a change in control) and to establish up front the terms and conditions
of an executive’s separation from employment in such event.

 

WHEREAS, in order to fulfill the above purposes, the Company and Employee wish
to enter into this Agreement, which provides for the payment of severance
benefits to Employee under certain circumstances in exchange for the Employee’s
release of claims against the Company and agreement not to compete with or to
solicit the Company’s employees or business opportunities for a period of time
post-employment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, the parties agree as follows:

 



 - 1 - 

 

 

1. Definitions; Construction.

 

1.1 Definitions. As used herein, the following words and phrases shall have the
following respective meanings unless the context clearly indicates otherwise.

 

(a) Annual Bonus Amount.  (1) In the event the Date of Termination occurs prior
to a Change in Control, the Annual Bonus Amount shall be the average of the
actual regular annual cash bonuses paid or payable to Employee with respect to
the two fiscal years of the Company immediately preceding the fiscal year in
which the Date of Termination occurs (or such lesser number of fiscal years as
Employee may have been employed by the Company preceding the fiscal year in
which the Date of Termination occurs) (the “Actual Bonus Amount”); provided,
however, that in the event the Employee was not employed with the Company prior
to the fiscal year in which the Date of Termination occurs, the Annual Bonus
Amount shall equal the target bonus amount established for Employee for the
fiscal year in which the Date of Termination occurs, or, if none, an amount
equal to 80% of Employee’s Base Salary (the target bonus amount or percent of
salary being the “Assumed Bonus Amount”).

 

(2) In the event the Date of Termination occurs following a Change in Control,
the Annual Bonus Amount shall be the greater of (i) the Actual Bonus Amount, or
(ii) the Assumed Bonus Amount.

 

(b) Base Salary. The Employee’s highest annual base salary in effect during the
two-year period immediately preceding the Date of Termination.

 

(c) Board.  The Board of Directors of the Company.

 

(d) Cause.  Any of the following:

 

(i) conviction of a felony or a crime involving fraud or moral turpitude; or

 

(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Company records, or commission of any criminal act which
impairs Employee’s ability to perform appropriate employment duties for the
Company; or

 

(iii) intentional or reckless conduct or gross negligence materially harmful to
the Company or the successor to the Company after a Change in Control, including
violation of a non-competition or confidentiality agreement; or

 

(iv) willful failure to follow lawful instructions of the person or body to
which Employee reports; or

 



 - 2 - 

 

 

(v) gross negligence or willful misconduct in the performance of Employee’s
assigned duties.  Cause shall not include mere unsatisfactory performance in the
achievement of Employee’s job objectives.

 

(e) Change in Control.   The occurrence of any one or more of the following: (i)
the accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding common stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change in Control for the purposes
of this Agreement: (A) any acquisitions of common stock or securities
convertible, exercisable or exchangeable into common stock directly from the
Company or from any affiliate of the Company, or (B) any acquisition of common
stock or securities convertible, exercisable or exchangeable into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

(f) Code.  The Internal Revenue Code of 1986, as amended from time to time.

 

(g) Date of Termination.  The date on which the Employee has a Separation from
Service from the Company.

 

(h) Disability.  A physical or mental illness, injury, or condition that
prevents Employee from performing substantially all of Employee’s duties
associated with Employee’s position or title with the Company for at least 90
days in a 12-month period.

 

(i) Good Reason.  Without the express written consent of Employee, the
occurrence of one of the following arising on or after the date of this
Agreement, as determined in a manner consistent with Treasury Regulation Section
1.409A-1(n)(2)(ii):

 



 - 3 - 

 

 

(i) a material reduction or change in Employee’s title or job duties,
responsibilities and requirements that is inconsistent with Employee’s position
with the Company and Employee’s prior duties, responsibilities and requirements,

 

(ii) a material reduction in the Employee’s Base Salary or bonus opportunity
unless a proportionate reduction is made to the Base Salary or bonus opportunity
of all members of the Company’s senior management;

  

(iii) a change of more than 50 miles in the geographic location at which the
Employee primarily performs services for the Company; or

 

(iv) any material breach of this Agreement by the Company.

 

In the case of Employee’s allegation of Good Reason, (1) Employee shall provide
written notice to the Company of the event alleged to constitute Good Reason
within 30 days after the initial occurrence of such event, and (2) the Company
shall have the opportunity to remedy the alleged Good Reason event within 30
days from receipt of notice of such allegation.

 

(j) Separation from Service.  A “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation Section
1.409A-1(h).

 

1.2 Construction. Wherever appropriate, the singular shall include the plural,
the plural shall include the singular, and the masculine shall include the
feminine.

 

2. Term. This Agreement shall be effective as of the Effective Date and shall
expire on December 31, 2016; provided, however, that the expiration of this
Agreement shall not affect the Employee’s rights to receive any payments or
benefits otherwise due as a result of a Separation from Service occurring prior
to the expiration of this Agreement.

 

3. Entitlement to Benefits. The Employee shall be entitled to separation
benefits as set forth in Section 4 below if the Employee incurs a Separation
from Service from the Company during the term of this Agreement that is (a)
initiated by the Company for any reason other than Cause, death, or Disability
or (b) initiated by the Employee for Good Reason and the Date of Termination
occurs within 90 days following the expiration of the cure period afforded the
Company to rectify the condition giving rise to Good Reason (a “Qualifying
Termination”). If the Employee incurs a Separation from Service for any other
reason, or after the term of this Agreement has expired, the Employee shall not
be entitled to any payments or benefits hereunder.



4. Separation Benefits. If the Employee incurs a Qualifying Termination, the
benefits to which the Employee shall be entitled shall be determined as follows:

 

4.1 Prior to Change in Control. If the Qualifying Termination occurs prior to a
Change in Control, and the Employee executes the Release in accordance with
Section 4.4 below, the Company shall:

 



 - 4 - 

 

 

(a) Pay to Employee on the sixtieth (60th) day following the Date of Termination
a lump-sum severance payment equal to one (1.0) times the sum of:

 

(i) the Employee’s Base Salary, plus

 

(ii) the Annual Bonus Amount.

 

(b) In addition, provided Employee timely elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay for twelve (12) months following the Date of Termination
(or such shorter period as Employee is entitled to COBRA continuation coverage
under the terms of the Company’s insurance policies or plans), the premiums for
the coverage elected by Employee.

 

4.2 On or After a Change in Control. If the Qualifying Termination occurs on or
within twelve (12) months following a Change in Control, and the Employee
executes the Release in accordance with Section 4.4 below, the Company shall:

 

(a) Pay to Employee on the sixtieth (60th) day following the Date of Termination
a lump-sum severance payment equal to one and one-eigth (1.125) times the sum
of:

 

(i) the Employee’s Base Salary, plus

 

(ii) the Annual Bonus Amount.

 

(b) In addition, provided Employee timely elects continuation coverage under
COBRA, the Company shall pay for eighteen (18) months following the Date of
Termination (or such shorter period as Employee is entitled to COBRA
continuation coverage under the terms of the Company’s insurance policies or
plans), the premiums for the coverage elected by Employee.

 

4.3 Additional Benefits. Nothing in this Agreement shall be deemed to relieve
the Company of its obligations under applicable law to pay Employee all salary
and other compensation accrued as of the Date of Termination, to reimburse
Employee for any business expenses properly incurred by Employee and
reimbursable under the Company’s expense reimbursement policies in effect from
time to time, and to otherwise provide Employee with any benefits to which
Employee may be due under the terms and conditions of any employee benefit plans
sponsored by the Company.

 

4.4 Release. As a condition precedent to the payment by the Company of the
amounts set forth under the Section 4.1 or 4.2, as applicable, the Employee must
execute a release in substantially the form attached hereto as Exhibit A (the
“Release”) within forty-five (45) days following the Date of Termination and not
revoke such Release within the subsequent seven (7) day revocation period (if
applicable).

 



 - 5 - 

 

 

5. Section 280G. Notwithstanding any other provision of this Agreement, in the
event that it shall be determined that the aggregate payments or distributions
by the Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Payments”), constitute “excess parachute payments” (as such term
is defined under Section 280G of the Code or any successor provision, and the
regulations promulgated thereunder (collectively, “Section 280G”)) that would be
subject to the excise tax imposed by Section 4999 of the Code or any successor
provision (collectively, “Section 4999”) or any interest or penalties with
respect to such excise tax (the total excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”)), then
the Payments shall be either (a) delivered in full, or (b) delivered to such
lesser extent that would result in no portion of the Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state or local income and employment taxes and the Excise
Tax, results in the receipt by Employee, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be subject to the Excise Tax.  In the event that the Payments are to be
reduced pursuant to this Section 5, such Payments shall be reduced such that the
reduction of compensation to be provided to Employee as a result of this Section
5 is minimized.  In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis (but not
below zero).  All calculations required pursuant to this Section 13 shall be
performed in good faith by nationally recognized registered public accountants
or tax counsel selected by the Company.

 

6. Confidential Material and Participant Obligations.

 

6.1 Confidential Material. The Employee shall not, directly or indirectly,
either during the term of employment or thereafter, disclose to anyone (except
in the regular course of the Company’s business or as required by law), or use
in any manner, any information acquired by the Employee during employment by the
Company with respect to any clients or customers of the Company or any
confidential, proprietary or secret aspect of the Company’s operations or
affairs unless such information has become public knowledge other than by reason
of actions, direct or indirect, of the Employee. Information subject to the
provisions of this paragraph will include, without limitation:

 

(1) Names, addresses and other information regarding investors in the Company’s
or its affiliates’ gold exploration or mining programs;

 

(2) Lists of or information about personnel seeking employment with or who are
currently employed by the Company or its affiliates;

 

(3) Maps, logs, due diligence investigations, exploration prospects, geological
information, mining reports and any other information regarding past, planned or
possible future leasing, exploration, mining, acquisition or other operations
that the Company or its affiliates have completed or are investigating or have
investigated for possible inclusion in future activities; and

 



 - 6 - 

 

 

(4) Any other information or contacts relating to the Company’s or its
affiliates’ exploration, mining, development, fund-raising, purchasing,
engineering, marketing, merchandising and selling activities.

 

6.2. Return of Confidential Material. All maps, logs, data, drawings and other
records and written and digital material prepared or compiled by the Employee or
furnished to the Employee during the term of employment will be the sole and
exclusive property of the Company, and none of such material may be retained by
the Employee upon termination of employment. The aforementioned materials
include materials on the Employee’s personal computer. The Employee shall return
to the Company or destroy all such materials on or prior to the Date of
Termination. Notwithstanding the foregoing, the Employee will be under no
obligation to return or destroy public information.

 

6.3 Non-Compete. The Employee shall not directly, either during the term of
employment or for a period of one (1) year thereafter, engage in any Competitive
Business (as defined below) within any county or parish or adjacent to any
county or parish in which the Company or an affiliate owns any gold or mining
interests; provided, however, that the ownership of less than five percent (5%)
of the outstanding capital stock of a corporation whose shares are traded on a
national securities exchange or on the over-the-counter market shall not be
deemed engaging in a Competitive Business. “Competitive Business” shall mean
typical gold exploration and mining activities, including mineral leasing,
exploration, mining, or any other business activities that are the same as or
similar to the Company’s or an affiliate’s business operations as its business
exists on the Date of Termination.

 

6.4 No Solicitation. The Employee shall not, directly or indirectly, either
during the term of employment or for a period of one (1) year thereafter, (i)
solicit, directly or indirectly, the services of any person who was a full-time
employee of the Company, its subsidiaries, divisions or affiliates, or otherwise
induce such employee to terminate or reduce such employment, or (ii) solicit the
business of any person who was a client or customer of the Company, its
subsidiaries, divisions or affiliates, in each case at any time during the last
year of the term of employment. For purposes of this Agreement, the term
“person” includes natural persons, corporations, business trusts, associations,
sole proprietorships, unincorporated organizations, partnerships, joint
ventures, limited liability companies or partnerships, and governments, or any
agencies, instrumentalities or political subdivisions thereof.

 

6.5. Remedies. The Employee acknowledges and agrees that the Company’s remedy at
law for a breach or a threatened breach of the provisions herein would be
inadequate, and in recognition of this fact, in the event of a breach or
threatened breach by the Employee of any of the provisions of this Agreement, it
is agreed that the Company will be entitled to equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available, without
posting bond or other security. The Employee acknowledges that the granting of a
temporary injunction, a temporary restraining order or other permanent
injunction merely prohibiting the Employee from engaging in any business
activities would not be an adequate remedy upon breach or threatened breach of
this Agreement, and consequently agrees upon any such breach or threatened
breach to the granting of injunctive relief prohibiting the Employee from
engaging in any activities prohibited by this Agreement. No remedy herein
conferred is intended to be exclusive of any other remedy, and each and every
such remedy will be cumulative and will be in addition to any other remedy given
hereunder now or hereinafter existing at law or in equity or by statute or
otherwise. In addition, in the event of any breach or suspected breach of the
provisions of this Section 6, the Company shall have the right to suspend
immediately any payments or benefits that may otherwise be due Employee pursuant
to this Agreement.

 



 - 7 - 

 

 

7. Successor to Company. This Agreement shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Agreement if no succession had taken
place.  In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Agreement, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  The term “Company,” as used in this
Agreement, shall mean the Company as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by this
Agreement.

 

8. Miscellaneous.

 

8.1 Full Settlement.  Except as otherwise specifically provided herein, the
Company’s obligation to make the payments provided for under this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Employee.  In no event shall the Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Employee under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Employee
obtains other employment.  

 

8.2 Employment Status.  This Agreement does not constitute a contract of
employment or impose on the Employee or the Company any obligation for the
Employee to remain an employee or change the status of the Employee’s employment
or the policies of the Company regarding termination of employment.

 

8.3 Unfunded Agreement Status.  All payments pursuant to the Agreement shall be
made from the general funds of the Company and no special or separate fund shall
be established or other segregation of assets made to assure payment.  The
Employee shall not have under any circumstances any interest in any particular
property or assets of the Company as a result of this Agreement.
 Notwithstanding the foregoing, the Company may (but shall not be obligated to)
create one or more grantor trusts, the assets of which are subject to the claims
of the Company’s creditors, to assist it in accumulating funds to pay its
obligations under this Agreement.

 



 - 8 - 

 

 

8.5 Section 409A.   

 

(a) General. The payments and benefits provided hereunder are intended to be
exempt from or compliant with the requirements of Section 409A of the Code. 
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company reasonably determines that any payments or benefits hereunder
are not either exempt from or compliant with the requirements of Section 409A of
the Code, the Company shall have the right to adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that are necessary or appropriate (i) to preserve the intended tax treatment of
the payments and benefits provided hereunder, to preserve the economic benefits
with respect to such payments and benefits, and/or (ii) to exempt such payments
and benefits from Section 409A of the Code or to comply with the requirements of
Section 409A of the Code and thereby avoid the application of penalty taxes or
interest thereunder; provided, however, that this Section 8.5(a) does not, and
shall not be construed so as to, create any obligation on the part of the
Company to adopt any such amendments, policies or procedures or to take any
other such actions or to indemnify the Employee for any failure to do so.
Employee shall, at the request of the Company, take any action (or refrain from
taking any action) required to comply with any correction procedure promulgated
pursuant to Section 409A of the Code.

 

(b) Exceptions to Apply. The Company shall apply the exceptions provided in
Treasury Regulation Section 1.409A-1(b)(4), Treasury Regulation Section
1.409A-1(b)(9) and all other applicable exceptions or provisions of Section 409A
of the Code to the payments and benefits provided under this Agreement so that,
to the maximum extent possible such payments and benefits are not “nonqualified
deferred compensation” subject to Section 409A of the Code.  All payments and
benefits provided under this Agreement shall be deemed to be separate payments
(and any payments made in installments shall be deemed a series of separate
payments) and a separately identifiable or designated amount for purposes of
Section 409A of the Code.

 

(c) Taxable Reimbursements. To the extent that any payments or reimbursements
provided to the Employee are deemed to constitute “nonqualified deferred
compensation” subject to Section 409A of the Code, such amounts shall be paid or
reimbursed reasonably promptly, but not later than December 31 of the year
following the year in which the expense was incurred.  The amount of any
payments or expense reimbursements that constitute compensation in one year
shall not affect the amount of payments or expense reimbursements constituting
compensation that are eligible for payment or reimbursement in any subsequent
year, and the Employee’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

(d) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits that are “nonqualified deferred
compensation” subject to Section 409A of the Code shall be paid to Employee
during the 6-month period following his Separation from Service to the extent
that the Company determines that the Employee is a “specified employee” and that
paying such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without being subject to such additional taxes, including as a result of the
Employee’s death), the Company shall pay to the Employee a lump-sum amount equal
to the cumulative amount that would have otherwise been payable to the Employee
during such 6-month period.

 



 - 9 - 

 

 

8.7 Validity and Severability.  The invalidity or unenforceability of any
provision of the Agreement shall not affect the validity or enforceability of
any other provision of the Agreement, which shall remain in full force and
effect, and any prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

8.8 Governing Law.  The validity, interpretation, construction and performance
of the Agreement shall in all respects be governed by the laws of Nevada,
without reference to principles of conflict of law, except to the extent
pre-empted by federal law.

 

8.9 Withholding.  All payments to the Employee made in accordance with the
provisions of this Agreement shall be subject to applicable withholding of
local, state, federal and foreign taxes and other deductions required or
permitted to be made by law, as determined in the sole discretion of the
Company.

 

8.10 Clawback. Employee agrees to be bound by the provisions of any recoupment
or “clawback” policy that the Company may adopt from time to time that by its
terms is applicable to Employee, or by any recoupment or “clawback” that is
otherwise required by law or the listing standards of any exchange on which the
Company’s common stock is then traded, including the “clawback” required by
Section 954 of the Dodd-Frank Act.

 

8.11 Indemnification.

 

(a) Corporate Acts. In Employee’s capacity as a director, manager, officer, or
employee of the Company or serving or having served any other entity as a
director, manager, officer, or employee at the Company’s request, Employee shall
be indemnified and held harmless by the Company to the fullest extent allowed by
law, the Company’s Certificate of Incorporation and Bylaws, from and against any
and all losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which Employee may be involved, or
threatened to be involved, as a party or otherwise by reason of Employee’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) Employee acted in good faith and
in a manner Employee believed to be in the best interests of the Company, and,
with respect to any criminal proceeding, had no reasonable cause to believe
Employee’s conduct was unlawful, and (ii) Employee’s conduct did not constitute
gross negligence or willful or wanton misconduct. The Company shall advance all
reasonable expenses incurred by Employee in connection with the investigation,
defense, settlement or appeal of any civil or criminal action or proceeding
referenced in this Section, including but not necessarily limited to, reasonable
fees of legal counsel, expert witnesses or other litigation-related expenses.

 



 - 10 - 

 

 



(b) Directors & Officers Insurance. During the Employee’s term of employment and
thereafter for six years after the Employee’s employment terminates, Employee
shall be entitled to coverage under the Company’s directors and officers
liability insurance policy and any other insurance policy providing coverage to
directors or officers of the Company, subject to the terms of such policies, in
effect at any time in the future to no lesser extent than any other officers or
directors of the Company.

 

8.12 Survival of Provisions. Notwithstanding anything herein to the contrary,
the provisions of Sections 4, 5, 6, 7 and 8 of this Agreement shall survive the
expiration of this Agreement and the termination of the employment Term for any
reason.

 



 - 11 - 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Severance Compensation
Agreement as of the date first above written.

 

 

  PERSHING GOLD CORPORATION           By: /s/ Stephen Alfers     Name: Stephen
Alfers     Title: Chief Executive Officer, President and Chairman         ERIC
ALEXANDER               /s/ Eric Alexander

 

 

 - 12 - 



 

